DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
In line 11 of page 7 of the Specification, “he” should be corrected to “the”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “wherein when the control part drives the latching part to slide far away from the plug hole”. It is unclear as to how far from the plug hole the latching part is to slide, as the word “far” does not define any specified distance or range of distance that the latching part moves. For examination purposes, the Examiner has chosen to read this limitation as “wherein when the control part drives the latching part to slide away from the plug hole”.
Claims 1 and 8 recite the limitation "the latching state" in lines 12 and 16, respectively.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has chosen to interpret this limitation as “a latching state of the latching portion and the latching body”.
Claims 2-7 and 9-14 are rejected as they are dependent upon claims 1 and 8, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse (US 4,131,376).
Regarding claim 1, Busse discloses a connecting structure for assembly (Fig. 20-24), comprising:
	a body (34 Fig. 21) having a plug hole (39 Fig. 21) and a guide slot (33 Fig. 21) disposed toward and leading to the plug hole (it can be seen in Fig. 21 that the guide slot leads toward the plug hole, being that they are connected);
	an inserting part (comprising parts 4 Fig. 22 and 5 Fig. 23; Fig. 1 shows that 5 fits into slit 10 of 4) detachably plugged into the plug hole (it can be seen in Fig. 22-24 that it is detachably plugged into the plug hole) correspondingly and having a latching portion (7 Fig. 22-24);

	a control part (see Annotated Fig. 1) disposed movably in the body and selectively driving the latching part to reciprocate along the guide slot (turning the slot 21 of the control part drives the latching part to reciprocate along the guide slot),
	wherein when the control part drives the latching part to slide toward the plug hole, the latching body is latched to the latching portion correspondingly (it can be seen in Fig. 22-24 that the latching body is driven by the control part towards the plug hole after undergoing a rotation and latches to the latching portion), wherein when the control part drives the latching part to slide away from the plug hole, the latching body is separated from the latching portion (having the latching body and latching part undergo a rotation in an opposite way causes the latching part to slide away from the plug hole so that the latching body is separated from the latching portion) to release a latching state of the latching portion and the latching body.

    PNG
    media_image1.png
    417
    504
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    529
    833
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 2, Busse discloses wherein the guide slot intersects with the plug hole (it can be seen in Fig. 21 that the guide slot intersects with the plug hole).
	Regarding claim 3, Busse discloses wherein the body defines an axial direction along which the plug hole is formed in the body (see Annotated Fig. 3 below), wherein the guide slot is formed radially in the body (see Annotated Fig. 3), communicating with and intersecting with the plug hole (it can be seen that the guide slot communicates and intersects with the plug hole).

    PNG
    media_image3.png
    629
    793
    media_image3.png
    Greyscale

Annotated Figure 3
	Regarding claim 5, Busse discloses wherein the control part is a shaft (it can be seen in Annotated Fig. 4 below that the control part is a shaft) and rotationally and axially connected to the body (the control part is connected to body via inner space 33 in Fig. 21 and the control part is rotatable within the body), wherein an end of the shaft eccentrically drives the latching part to reciprocate along the guide slot (eccentrically turning the slot 21 of the control part causes an end of the control part, seen in Annotated Fig. 4, to drive the latching part to reciprocate along the guide slot) and the other end of the shaft is exposed out of the body to be controlled (the other end of the control part, having slot 21, is exposed out of the opening 40 of the body).

    PNG
    media_image4.png
    356
    498
    media_image4.png
    Greyscale

Annotated Figure 4
	Regarding claim 6, Busse discloses wherein the body has a first end surface (see Annotated Fig. 5 below) and defines an axial direction perpendicular to the first end surface (see Annotated Fig. 5), wherein the plug hole is formed along the axial direction in the body (it can be seen in Annotated Fig. 5 that the plug hole is formed along the axial direction) and forms a plug opening exposed on the first end surface (it can be seen in Annotated Fig. 5 that there is a plug hole opening exposed on the first end surface), wherein the control part is axially connected to the body along the axial direction and has a control end exposed out of the first end surface (it can be seen in Fig. 22-24 that the control part is connected within the body and is connected within the axial direction of the body), wherein the guide slot is radially formed in the body (it can be seen in Annotated Fig. 5 that the guide slot is radially formed in the body) and connects between the plug hole and the control part (it can be seen in Annotated Fig. 5 that the guide slot connects with the plug hole and the hole 33 where the control part is located).

    PNG
    media_image5.png
    592
    718
    media_image5.png
    Greyscale

Annotated Figure 5
	Regarding claim 7, Busse discloses wherein the body further has a supporting flange protruding from the first end surface (supporting flange 35 in Fig. 20 extends and protrudes from the first end surface), wherein the control end is exposed out of the supporting flange (the control part will be exposed out of the opening 40 within the supporting flange). 
	Regarding claim 8, Busse discloses an assembled apparatus using a connecting structure for assembly, comprising:
	a first plate having a joining plane (see Annotated Fig. 6 below);
	a second plate having a joining side disposed adjacent to the joining plane (second plate 2 in Fig. 22-24 has joining side adjacent to the joining plane seen in Annotated Fig. 6); 

    PNG
    media_image6.png
    497
    823
    media_image6.png
    Greyscale

Annotated Figure 6
	and
	a connecting structure comprising:
	a body (34 Fig. 21) embedded in the joining plane (it can be seen in Annotated Fig. 6,and Fig. 24 that the body is embedded and joined to the first plate in the joining plane) having a plug hole (39 Fig. 21) and a guide slot (33 Fig. 21) disposed toward and leading to the plug hole (it can be seen in Fig. 21 that the guide slot leads toward the plug hole, being that they are connected);
	an inserting part (comprising parts 4 Fig. 22 and 5 Fig. 23; Fig. 1 shows that 5 fits into slit 10 of 4) fixed on the joining side (it can be seen in Fig. 22-24 that the inserting part is fixed on the joining side of the second plate) detachably plugged into the plug hole (it can be seen in Fig. 22-24 that it is detachably plugged into the plug hole) correspondingly and having a latching portion (7 Fig. 22-24);
	a latching part (see Annotated Fig. 1) slidely connected to and guided by the guide slot (it can be seen in Fig. 22-24 that the latching part is connected within the guide slot), wherein the latching part has a latching body (see Annotated Fig. 1, 2 below) latched to the latching portion correspondingly (it can be seen in Fig. 24 that the latching body is latched to the latching portion); and
	a control part (see Annotated Fig. 1) disposed movably in the body and selectively driving the latching part to reciprocate along the guide slot (turning the slot 21 of the control part drives the latching part to reciprocate along the guide slot),
wherein when the control part drives the latching part to slide toward the plug hole, the latching body is latched to the latching portion correspondingly to join the second plate to the first plate (it can be seen in Fig. 22-24 that the latching body is driven by the control part towards the plug hole after undergoing a rotation and latches to the latching portion, which joins the second plate to the first plate), wherein when the control part drives the latching part to slide away from the plug hole, the latching body is separated from the latching portion (having the latching body and latching part undergo a rotation in an opposite way causes the latching part to slide away from the plug hole so that the latching body is separated from the latching portion) to release a latching state of the latching portion and the latching body.
	Regarding claim 9, Busse discloses wherein the body has a first end surface (see Annotated Fig. 5) and defines an axial direction perpendicular to the first end surface (see Annotated Fig. 5), wherein the plug hole is formed along the axial direction in the body (it can be seen in Annotated Fig. 5 that the plug hole is formed along the axial direction) and forms a plug opening exposed on the first end surface (it can be seen in Annotated Fig. 5 that there is a plug hole opening exposed on the first end surface), wherein the control part is axially connected to the body along the axial direction and has a control end exposed out of the first end surface (it can be seen in Fig. 22-24 that the control part is connected within the body and is connected within the axial direction of the body), wherein the guide slot is radially formed in the body (it can be seen in Annotated Fig. 5 that the guide slot is radially formed in the body) and connects between the plug hole and the control part (it can be seen in Annotated Fig. 5 that the guide slot connects with the plug hole and the hole 33 where the control part is located).
	Regarding claim 10, Busse discloses wherein the body further has a supporting flange protruding from the first end surface and protruding out of the joining plane (supporting flange 35 in Fig. 20 extends and protrudes from the first end surface and the joining plane, seen in Annotated Fig. 7 below), wherein the supporting flange supports the second plate (see Annotated Fig. 8 below) in the gravity direction or presses against the second plate in the anti-gravity direction (based upon the orientation of the first and second plates, the supporting flange will provide support to the second plate in the gravity direction or press against it in the anti-gravity direction), wherein the control end is exposed out of the supporting flange (the control part will be exposed out of the opening 40 within the supporting flange).

    PNG
    media_image7.png
    348
    813
    media_image7.png
    Greyscale

Annotated Figure 7

    PNG
    media_image8.png
    335
    813
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 11, Busse discloses wherein the guide slot intersects with the plug hole (it can be seen in Fig. 21 that the guide slot intersects with the plug hole).
	Regarding claim 12, Busse discloses wherein the body defines an axial direction along which the plug hole is formed in the body (see Annotated Fig. 3), wherein the guide slot is formed radially in the body (see Annotated Fig. 3), communicating with and intersecting with the plug hole (it can be seen that the guide slot communicates and intersects with the plug hole).
	Regarding claim 14, ,Busse discloses wherein the control part is a shaft (it can be seen in Annotated Fig. 4 below that the control part is a shaft) and rotationally and axially connected to the body (the control part is connected to body via inner space 33 in Fig. 21 and the control part is rotatable within the body), wherein an end of the shaft eccentrically drives the latching part to reciprocate along the guide slot (eccentrically turning the slot 21 of the control part causes an end of the control part, seen in Annotated Fig. 4, to drive the latching part to reciprocate along the guide slot) and the other end of the shaft is exposed out of the body to be controlled (the other end of the control part, having slot 21, is exposed out of the opening 40 of the body).
Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 13, while Busse discloses that the inserting part is a rod body (it can be seen that the inserting part comprising parts 4, 5 has the shape of a rod body in Fig. 22-24) and the latching portion is a neck formed at an end of the rod body (it can be seen that the 7 in Fig. 22-24 has the shape of a neck at an end of the rod body), they do not disclose that the latching part is a tongue sheet and that the latching body is at least one projecting ear which is formed at an end of the tongue sheet and extends into the neck portion correspondingly. 
Dewey (US 4,634,309) teaches of a similar connecting structure that does use a tongue sheet (6 Fig. 1) as a latching part that has at least projecting ear at the end of the tongue sheet which is used to latch to a neck portion of a rod body. However, it would not be obvious to one of ordinary skill to modify the latching part or Busse to be in the form of a tongue sheet as taught by Dewey, as the latching part would not be able to properly latch against the neck of the rod body if it were in such a form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678